Dear Mr. Sharpe:
This letter is in response to your questions asking:
         Is it legal (according to the Constitution of Missouri, Article VI, Section 25) for the City of Hannibal to grant money to the Senior Citizen Center, Inc.-Mark Twain (a not-for-profit corporation) . . . and/or . . . can the city of Hannibal contract with Senior Citizens Center, Inc.-Mark Twain to pay monetary benefits for providing services to senior citizens?
In our Opinion No. 98, dated May 25, 1977, to Mueller, we concluded that a fourth class city has authority to provide for the relief of its poor inhabitants. We note that the city of Hannibal is a constitutional charter city and assuming that there are no restrictions in its charter, such city would, of course, also have the authority to provide for the relief of its poor inhabitants. However, we also concluded in our Opinion No. 69, dated February 11, 1974, to Marshall, that § 25 of Art.VI of the Missouri Constitution prohibits the appropriation of public moneys to a private corporation and to like effect § 23
of Art. VI of the Missouri Constitution prohibits the use of public funds to aid private corporations.
Likewise in our Opinion No. 9, dated September 27, 1979, to Antonio, we concluded that, because of the same constitutional prohibitions, a third class city does not have authority to donate money to private, not for profit corporations.
We have enclosed copies of these opinions.
We believe it follows that the city of Hannibal does not have authority to make grants to such an entity.
Whether the city has the authority to contract with such an entity for services to senior citizens depends on the nature of the contract and whether the services are for indigent citizens. You have not furnished us with sufficient facts to make a determination of this question.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures: Att'y Gen. Op. No. 98, Mueller, 5/25/77 Att'y Gen. Op. No. 69, Marshall, 2/11/74 Att'y Gen. Op. No. 9, Antonio, 9/27/79